LETTS, Judge.
The state concedes that we must grant the writ of habeas corpus in this case. In fact, we have already required that two of the appellant’s codefendants receive new trials on exactly the same issue. See Soland v. State, 608 So.2d 555 (Fla. 4th DCA 1992); Charles v. State, 565 So.2d 871 (Fla. 4th DCA 1990).
Accordingly, and without further elaboration, we grant the writ, vacate the appellant’s conviction and sentence, and remand for a new trial.
PETITION GRANTED.
ANSTEAD and FARMER, JJ., concur.